   Case: 4:19-cr-00856-RLW Doc. #: 2 Filed: 10/10/19 Page: 1 of 3 PageID #: 6

                                                                                      FILED
                               UNITED STATES DISTRICT COURT                        OCT 1 0 2019
                               EASTERN DISTRICT OF MISSOURI                      U. S. DISTRICT COURT
                                     EASTERN DIVISION                          EASTERN DISTRICT OF MO
                                                                                        ST. LOUIS

  UNITED STATES OF AMERICA,                  )
                                             )
         Plaintiff,                          )
                                             )
  V.                                         )
                                             )       4:19CR856 RLW/NAB
  JESSICA MARIE POWELL,                      )
                                             )
         Defendant.                          )

                                         INDICTMENT

        The Grand Jury charges that:

                                              COUNTl
                        Obtaining Controlled Substance by Fraud or Forgery
                           Title 21, United States Code, Section 843(a)(3)

                                         BACKGROUND

        1.      At all relevant times, the defendant, Jessica Marie Powell, was a licensed

registered nurse.

       2.       From on or about July 25, 2016 until on or about March 1, 2018, the defendant

was employed as a nurse by Davita Hospital Services.                  _:;


       3.       In her capacity as a nurse employed by Davita Hospital Services, the defendant

worked at hospitals in the Eastern District of Missouri, including DePaul Hospital in Bridgeton,

Missouri and SSM Health Lake St. Louis Hospital. The defendant worked in the dialysis units

of the two hospitals.

       4.       Certain prescription drugs are defined by federal and state law as controlled

substances, which are drugs that have some potential for abuse or dependence. Controlled


                                                 1
   Case: 4:19-cr-00856-RLW Doc. #: 2 Filed: 10/10/19 Page: 2 of 3 PageID #: 7




substances are placed into one of five schedules, based on the potential for abuse and the severity

of the effects if a person abuses the drug. 'of the controlled drugs that can legally be prescribed,

Schedule
     I
         II drugs have the highest potential for abuse because of the risks of severe

psychological or physical dependence. Hydromorphone (Dilaudid) and Oxycodone-

Acetaminophen (Percocet) are Schedule II drugs.

       5.      During the relevant time period, DePaul Hospital used an "Automated Medication

Dispensing System," referred to as a Pyxis med station, to control access to prescription drugs,

including Hydromorphone (Dilaudid) and Oxycodone-Acetaminophen (Percocet). These Pyxis

med stations were located in designated areas within the hospital.

       6.      Between on or about February 13, 2017 and February 14, 2018, the defendant

devised and executed a scheme to falsely and fraudulently withdraw and obtain a controlled

substance medications from one and more Pyrix med stations located at hospitals where she

worked as a nurse. Specifically, for her own personal use and without a legal prescription, the

defendant, on multiple occasions, illegally utilized her access to Pyxis med stations, including

Pyxis med stations located at DePaul Hospital, and manually entered fictitious patient names and

the names of current and/or former patients to withdraw and obtain Hydromorphone (Dilauded)

and Oxycodone-Acetaminophen (Percocet).

       7.      Between on or aboutFebruary 9, 2018 and February 12, 2018, both dates being

approximate and inclusive, within the Eastern District of Missouri,

                                  JESSICA MARIE POWELL,




                                                 2
   Case: 4:19-cr-00856-RLW Doc. #: 2 Filed: 10/10/19 Page: 3 of 3 PageID #: 8




the defendant herein, did knowingly and intentionally acquire and obtain possession of a

controlled substance, to wit: Hydromorphone, a Schedule II controlled substance, by

misrepresentation, fraud, forgery, and deception.
                      J

       All in violation of Title 21, United States Code, Section 843(a)(3).

                                                     A TRUE BILL.




                                                     FOREPERSON

JEFFREY B. JENSEN
United States Attorney




DOROTHY L. McMURTRY, #37727MO
Assistant United States Attorney




                                                3
